DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 12/07/2021. This Action is made FINAL.

Claims 1 and 4-10 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Amendments to claims 1 and 6 removing the means plus function language no longer invoke 112(f) interpretation of “a recognizer configured to recognize”, “an extractor configured to extract”, “a proposer to propose”, “a predictor to predict”, and “a congestion information acquirer configured to acquire”. Amendments make clear all functions are executed by a processor.

Amendments to claims 4-5 and 7-8 specify the operations carried out by the processor and further clarify language used while maintaining the limitation substantially the same as the previously presented claims.

Amendments to independent claims 1 and 9-10 incorporate claim limitations of cancelled claims 2 and 3.


Response to Arguments
Applicant’s arguments, see Remarks pages , filed 12/07, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 102 have been fully considered and are not persuasive because while the Applicant argues that Kakigi does not teach the amended claim 1 that incorporates now cancelled claim 2 and claim 3, the amended claim 1 is still taught by Kakigi in view of Sugimoto as seen in previous office action.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In the Remarks, Applicant argued the following:

Kakigi does not disclose, teach, or suggest:  
“wherein the trigger includes one or more triggers, the processor causes the vehicle to automatically travel to the boarding position of the user when all of the triggers are received in response to the occurrence of the predetermined event, and” 
“the processor starts an operation of the air conditioning device when a first trigger is received” recited in amended claims 1 and 9.

Applicant’s arguments, see Remarks pages 8, filed 12/07/2021, with respect to the rejection(s) of claim(s) 2-3 are moot as claims 2-3 are cancelled. 

Applicant’s arguments, see Remarks pages , filed 12/07/2021, with respect to the rejection(s) of claim(s) 5 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Sugimoto.

In the Remarks, Applicant argued the following:

The combination of Kakigi and Sugimoto fail to disclose, teach, or suggest:
“wherein the trigger includes one or more triggers, the vehicle control method further causing the computer: to cause the vehicle to automatically travel to the boarding position of the user when all of the triggers are received in response to the occurrence of the predetermined event, and to start an operation of the air conditioning device when a first trigger is received” .

Applicant’s arguments, see page 10, filed 12/07/2021, with respect to the rejection(s) of claim(s) 4, 6, and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Sugimoto.

In the Remarks, Applicant argued the following:

Claims 4, 6, and 8 depend from independent claim 1 and Schwie et al does not make up for the aforementioned deficiencies with regard to the combination of Kakigi and Sugimoto in the context of independent claim 1.

Applicant’s arguments, see page 10, filed 12/07/2021, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Sugimoto.

In the Remarks, Applicant argued the following:

Claim 7 depends from independent claim 1 and Schwie et al does not make up for the aforementioned deficiencies with regard to the combination of Kakigi and Sugimoto in the context of independent claim 1.

Regarding point (a)(i), the limitations “wherein the trigger includes one or more triggers,” and  “the processor causes the vehicle to automatically travel to the boarding position of the user when all of the triggers are received in response to the occurrence of the predetermined event” were rejected in the previous office action in the rejection to claim 2.

Regarding point (a)(ii), the limitations “the processor starts an operation of the air conditioning device when a first trigger is received” was rejected in the previous office action in the rejection to claim 3.

Regarding point (b)(iii), the limitations where rejected in the previous office action using the combination of Kakigi and Sugimoto in the rejection to claims 2 and 3. Further, Sugimoto teaches “wherein the trigger includes one or more triggers(para [0017] Line 1-4 : “In various embodiments described herein, an electronic payment made by a vehicle owner or driver (hereinafter, “driver,” “user,” or “passenger”) triggers automatic activation of one or more subsystems of the vehicle.”, para [0028] Line 8-12 : “For example, the user may desire that the remote-activation command be sent after he or she has left the business where the electronic payment was transacted and he or she has walked at least a minimum distance away from the business (e.g., to a curb out front).”, Fig. 7, Fig. 7 shows that the Payment Gateway sending the transaction information and the User’s Mobile Device necessary for determining the user’s location as distinctly separate devices, thus it would require the system to receive an electronic payment made and user has left the building triggers as separate distinct triggers.), the vehicle control method further causing the computer: to cause the vehicle to automatically travel to the boarding position of the user when all of the triggers are received in response to the occurrence of the predetermined event(para [0028] Line 8-12 : “For example, the user may desire that the remote-activation command be sent after he or she has left the business where the electronic payment was transacted and he or she has walked at least a minimum distance away from the business (e.g., to a curb out front).”,para [0017] Line 9-12 : “In some embodiments, the vehicle can, in addition, autonomously drive itself to the user's location (e.g., in front of a store) to pick up the user and/or other passengers.” ,para [0018] Line 7-10 : “If so, the remote-features server transmits, to the vehicle, a remote-activation command that activates one or more vehicle subsystems, as explained above.”), and to start an operation of the air conditioning device when a first trigger is received(para [0017] Line 1-7 : “In various embodiments described herein, an electronic payment made by a vehicle owner or driver (hereinafter, “driver,” “user,” or “passenger”) triggers automatic activation of one or more subsystems of the vehicle. Those subsystems can include, without limitation, the vehicle's engine and the vehicle's heating, ventilation, and air-conditioning (HVAC) subsystem.”)”



Regarding point (d) , as the combination of Kakigi and Sugimoto teach the amended independent claim 1. The combination of Schwei, Kakigi, and Sugimoto teaches the limitations of claim 7 as seen in updated rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakigi (JP2018180831) henceforth referred to as Kakigi and further in view of Sugimoto (US 20200150646 A1) henceforth referred to as Sugimoto.

Regarding Claim 1 Kakigi teaches: A vehicle control system comprising:
a processor configured to: (Abstract Line 1-2 “To provide a retrieval support system that can automatically move a vehicle to a retrieval area without manually operating a user terminal.” para [0010] Line 1-4 : “The retrieval support device 15 mounted on the vehicle is configured as follows. An ECU (Electronic Control Unit) 16 is an electronic control unit for performing an outgoing assistance operation in the outgoing assistance device 15, and includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and the like.” ): 
recognize a surrounding environment of a vehicle representing a recognition result (para [0013] Line 1-5 : “The traveling environment recognition device 20 is a device for recognizing obstacles such as other vehicles and buildings around the vehicle when performing automatic driving, and includes a stereo camera and the like. The traveling environment recognition device 20 is connected to the ECU 16 by wire, performs wired communication, and outputs, to the ECU 16, recognition information around the vehicle.”);  
perform at least one of speed control and steering control of the vehicle (para [10] Line 4-5, 8-11 : The ECU 16 includes a traveling route generation unit 17 and an automatic driving control unit.”, “The automatic driving control unit 18 performs automatic driving of the vehicle, and outputs a request to a steering ECU 21, a driving ECU 22, and a braking ECU 23, which will be described later, so as to operate according to the traveling route generated by the traveling route determining unit 17.” ) according to the recognition result (Since the traveling environment recognition device is used for recognizing obstacles when performing automatic driving it implies that the automatic driving control unit controls the speed and steering according to the recognition results.) ;and 
receive a trigger transmitted from a vehicle exterior device in response to occurrence of a predetermined event to a user who is outside of the vehicle (para [0017] Line 1-5 : “The communication unit 24 is for communicating with a user terminal 25 outside the retrieval support device 15. The communication unit 25 is connected to the ECU 16 by wire, performs wire communication, acquires information from the ECU 16 ,and transmits the information to the user terminal 25 by wireless communication. In addition, information received by wireless communication from the user terminal 25 is output to the ECU 16 by wired communication.”, para [0023] Line 4-8 “In FIG. 4, after detecting that the user 14 has passed the automatic door A9 or the automatic door B10 from the inside to the outside of the building 6, the retrieval support device 15, the user terminal 25, the automatic door A9 or the automatic door B10. , The exchange of information between the delivery management systems 5 is summarized.”, ), 
wherein the processor is configured to cause the vehicle to automatically travel to a boarding position of the user in response to the reception of the trigger (para [0042] Line 1-5 : “According to the first embodiment, it is possible to detect that the user has passed a specific point and move the vehicle to a predetermined area nearest to the user by automatic driving. Therefore, the user does not need to take out the user terminal such as a smartphone or a keyless from the bag of the like and manually operate the terminal, thereby improving the convenience of the user.”). However, Kakigi does not explicitly teach a processor configured to:
control an air condition device of the vehicle,
wherein the trigger includes one or more triggers,
the processor causes the vehicle to automatically travel to the boarding position of the user when all of the triggers are received in response to the occurrence of the predetermined event, and
the processor starts an operation of the air conditioning device when a first trigger is received.

However, in the same field of endeavor (systems for automatic control of autonomous parked vehicle) Sugimoto teaches a system configured to: control an air condition device of the vehicle(para [0039] Line 8-10 : “Vehicle 100 also includes heating, ventilation, and air-conditioning (HVAC) subsystem 190 and ignition system 195.”),
wherein the trigger includes one or more triggers(para [0017] Line 1-4 : “In various embodiments described herein, an electronic payment made by a vehicle owner or driver (hereinafter, “driver,” “user,” or “passenger”) triggers automatic activation of one or more subsystems of the vehicle.”, para [0028] Line 8-12 : “For example, the user may desire that the remote-activation command be sent after he or she has left the business where the electronic payment was transacted and he or she has walked at least a minimum distance away from the business (e.g., to a curb out front).”, Fig. 7, Fig. 7 shows that the Payment Gateway sending the transaction information and the User’s Mobile Device necessary for determining the user’s location as distinctly separate devices, thus it would require the system to receive an electronic payment made and user has left the building triggers as separate distinct triggers.),
the processor causes the vehicle to automatically travel to the boarding position of the user when all of the triggers are received in response to the occurrence of the predetermined event(para [0028] Line 8-12 : “For example, the user may desire that the remote-activation command be sent after he or she has left the business where the electronic payment was transacted and he or she has walked at least a minimum distance away from the business (e.g., to a curb out front).”,para [0017] Line 9-12 : “In some embodiments, the vehicle can, in addition, autonomously drive itself to the user's location (e.g., in front of a store) to pick up the user and/or other passengers.” ,para [0018] Line 7-10 : “If so, the remote-features server transmits, to the vehicle, a remote-activation command that activates one or more vehicle subsystems, as explained above.”), and
the processor starts an operation of the air conditioning device when a first trigger is received(para [0017] Line 1-7 : “In various embodiments described herein, an electronic payment made by a vehicle owner or driver (hereinafter, “driver,” “user,” or “passenger”) triggers automatic activation of one or more subsystems of the vehicle. Those subsystems can include, without limitation, the vehicle's engine and the vehicle's heating, ventilation, and air-conditioning (HVAC) subsystem.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the vehicle retrieval system of Kakigi with the system of Sugimoto to improve comfort and convenience of the user of an autonomous vehicle by preventing where “the driver must then walk back to the vehicle, sometimes in inclement weather.”(para [0002] and solving the problem of “If the vehicle happens to be parked in a location that results in its interior becoming uncomfortably hot or cold while the driver is shopping or performing other errands, it can be unpleasant for the driver to reenter the vehicle upon returning to it.”( Sugimoto : para [0002]).

Regarding Claim 5 the combination of Kakigi and Sugimoto teaches The vehicle control system according to claim 1 further Sugimoto teaches:
wherein the processor is 
configured to receive a designation of an event in which the trigger is generated by the user(para [0031] Line 1-6 : “In still other embodiments, a user can condition the sending of a remote-activation command on other factors such as the identity of the particular business where an electronic payment is transacted, the time of day (e.g., nighttime vs. daylight), or the user's calendar of scheduled activities..”).

As per claim 9, it recites a method having substantially the same limitations as claim 1 above, therefore is rejected for the same reason.

As per claim 10, it recites a non-transitory CRM having substantially the same limitations as claim 1 above, therefore is rejected for the same reason.  Further, Sugimoto teaches the use of a CRM (para [0076] Line 1-12: ”The vehicle 100 can include one or more modules, at least some of which are described herein. The modules can be implemented as computer-readable program code that, when executed by a processor 110, implement one or more of the various processes described herein. One or more of the modules can be a component of the processor(s) 110, or one or more of the modules can be executed on and/or distributed among other processing systems to which the processor(s) 110 is operably connected. The modules can include instructions (e.g., program logic) executable by one or more processor(s) 110. Alternatively, or in addition, one or more data store 115 may contain such instructions.”).  It would have been obvious before the effective filing date of the claimed invention to implement the function of Kakigi into the CRM of Sugimoto because programming a CRM to perform such function is a well-known technique in computing and in autonomous driving. 

Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakigi, Sugimoto, and further in view of Schwie et al. (US 10466057 B1) henceforth referred to as Schwie.

Regarding Claim 4 the combination of Kakigi and Sugimoto teaches The vehicle control system according to claim 1 but does not teach:
	wherein the processor is configured to cause the vehicle to automatically travel to the boarding position of the user according to a time necessary for the user to board the vehicle from the reception of the trigger by the receiver.

However, in the same field of endeavor (systems for automatic control of autonomous parked vehicle) Schwie teaches a system wherein the processor is configured to cause the vehicle to automatically travel to the boarding position of the user according to a time necessary for the user to board the vehicle from the reception of the trigger by the receiver. (column 16 Line 10-19 : “Therefore, the system 4 may maintain the vehicle 2 in a parked state in response to determining that the remote computing device 12 is disconnected from the cellular network (or connected to the cellular network with the second signal less than the predetermined level) for less than the predetermined amount of time. In some embodiments, the predetermined amount of time may be the amount of time it commonly takes for the person 1 to travel by elevator from her work floor to the ground level.”, Within the context of the ).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Kakigi and Sugimoto with the system of Schwie to “…dramatically save time and improve convenience in roadway travel.” (Schwie : column 2 Line 5-6).

Regarding Claim 6 the combination of Kakigi and  Sugimoto teaches The vehicle control system according to claim 1 but does not teach:
Wherein the processor is further configured to: 
extract a candidate for an event in which the trigger is generated according to an action of the user; 
propose the candidate for the event; and 
receive a designation of the event by the user.

However, Schwie teaches a system further configured to: 
extract a candidate for an event in which the trigger is generated according to an action of the user (column 8 Line 4-9 : “According to FIGS. 2 and 3, the vehicle 2 and/or system 4 may perform actions in response to the system 4 receiving an indication of the notification 6a. For example, in response to receiving the notification 6a, such as the checkout notification 6b, the system 4 may send a second wireless communication 15b to the remote computing device 12.”, The ability for the system to respond ); 
propose the candidate for the event (column 8  Line 9-12 : “The second wireless communication 15b may prompt the remote computing device 12 to ask the person 1 whether the person 1 wants the vehicle 2 to move towards the person 1.”); and 
receive a designation of the event by the user (column  Line 16-26 : “Because the vehicle 2 and/or system 4 can receive wireless communications while the vehicle 2 is in a parked state or a driving state, such as when the vehicle 2 is in a holding pattern (e.g. driving around the parking lot waiting for the person 1 to be picked up), the system 4 may receive the second wireless communication 15c.In some embodiments, the second wireless communication 15c may instruct the vehicle 2 to move to a parked state, enter the holding pattern, continue the holding pattern, or move towards a pickup location to retrieve the person 1.”).

Regarding Claim 7 the combination of Kakigi and Sugimoto teaches The vehicle control system according to claim 1, further Sugimoto teaches as system configured to: 
control an air conditioning device of the vehicle(para [0017] Line 1-7 : “In various embodiments described herein, an electronic payment made by a vehicle owner or driver (hereinafter, “driver,” “user,” or “passenger”) triggers automatic activation of one or more subsystems of the vehicle. Those subsystems can include, without limitation, the vehicle's engine and the vehicle's heating, ventilation, and air-conditioning (HVAC) subsystem.); However, the combination of Kakigi and Sugimoto does not explicitly teach wherein the processor is further configured to:  
predict a boarding time of the user according to a timing at which the trigger is received, 
wherein the processor is configured to start an operation of the air conditioning device such that a comfortable temperature is achieved at the boarding time

However, Schwie teaches a system configured to: 
predict a boarding time of the user according to a timing at which the trigger is received (column 13 Line 7-10 : “The system 4 may even determine travel times for the person 1 and vehicle 2 to the requested location 20 and thereby coordinate the departure of the vehicle 2 so that it corresponds with the arrival of the person 1.”, 
wherein the system is configured to delay the vehicle departure time to arrive at the requested location at the boarding time (column  Line 12-22 : “The system 4 may also determine a second travel time for the person 1 to arrive at the requested location 20. The system 4 may then determine whether the second travel time is greater than the first travel time, or whether the second travel time is equal to or less than the first travel time. In response to the system 4 determining that the second travel time is greater than the first travel time, the system 4 may delay the vehicle's departure by an amount of time so that the vehicle arrives at the requested location 20 at approximately the same time as the person 1.”,  As 4 has the vehicle use the prediction from the predictor to control the departure of the vehicle, the combination of 4 and 2 would be capable of controlling the air-conditioning to begin at a time based on the prediction from the predictor).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Kakigi and Sugimoto with the prediction system of Schwie to “…dramatically save time and improve convenience in roadway travel.” (Schwie : column 2 Line 5-6).

Regarding Claim 8 the combination of Kakigi and Sugimoto teaches The vehicle control system according to claim 1.
wherein the processor is further configured to output various kinds of information to a terminal device owned by the user( para [0017] Line 1-5 : “The communication unit 24 is for communicating with a user terminal 25 outside the retrieval support device 15. The communication unit 24 is connected to the ECU 16 by wire, performs wire communication, acquires information from the ECU 18, and transmits the information to the user terminal 25 by wireless communication. In addition, information received by wireless communication from the user terminal 25 is output to the ECU 16 by wired communication.”) but does not teach:
wherein the processor is further configured to: 
acquirer configured to acquire congestion information related to a way to a destination of the user or congestion information related to a way to the boarding position of the user; and  
wherein the processor is configured to output information for prompting to change a boarding time of the user to the terminal device when the trigger and congestion is predicted according to the congestion information.

However, Schwie teaches a system further configured to: 
acquire congestion information related to a way to a destination of the user or congestion information related to a way to the boarding position of the user (column 29 Line 63 – column 30 Line 6: “Unfortunately, because the system 4 has detected a high number of Facebook check-ins at Target Field and Target Center, the system 4 has determined that picking up the rider at his office will result in the rider being late for his 9:30 pm airport meeting. However, the system 4 has calculated that if the vehicle 2 picks the rider up just two blocks away from his office, the rider will arrive at the airport at 9:28 pm. The system 4 thereby sends a wireless communication to the rider's smart phone, whereby the communication includes a request to meet at the proposed location.”  column 31 Line 44-49 : “(133) Generally, data can be gathered from any variety of sources to determine actual and predicted roadway congestion and traffic levels. In order to retrieve the data, the self-driving vehicle 2 and/or vehicle management system 4 may be communicatively coupled to a host of third-party providers.”, column 30 Line 57-64 : “The self-driving vehicle 2 and/or vehicle management system 4 may also perform the exact same functions, but in this case when the rider is currently aboard the vehicle 2 and be driven to a drop-off location. In this regard, when the disclosure refers to any of the locations as a pick-up location, it can be referring to a pick-up location and/or a drop-off location, such as will be described in the examples below.”); and  
output information for prompting to change a boarding time of the user to the terminal device when the receiver receives the trigger and congestion is predicted according to the congestion information acquired by the congestion information acquirer(column 33 Line 15-24 : “(139) Furthermore, some methods include the step of sending, by the vehicle management system 4, a wireless communication 460 to the remote computing device 12 to request to meet at the alternate pick-up location 428a (at step 1704). The wireless communication 460 may be configured to prompt the rider to select the alternate pick-up location 428a. Furthermore, it should be appreciated that “identifying an alternate pick-up location 428a” can comprise analyzing data (e.g. real-time traffic data) received via the cloud and/or any type of wireless communication.”, Since the vehicle management system uses estimations of arrival time to determine other pickup locations and sends a message to the user terminal with a request for a second destination it would be capable or expected in use to send a message indicating the estimated time of arrival to original location in cases of congested traffic.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668